Exhibit 99.1 REGENXBIO Reports Second Quarter 2016 Financial Results and Recent Operational Highlights · On track to enroll first patients for Phase I/II clinical trial of RGX-501 for the treatment of homozygous familial hypercholesterolemia in the second half of 2016 · Received FDA Rare Pediatric Disease Designation for RGX-121 for the treatment of Mucopolysaccharidosis Type II · Entered into an exclusive license agreement with Biogen for the development of gene therapies for rare genetic vision disorders · $198.7 million in cash, cash equivalents and marketable securities as of June 30, 2016
